PER CURIAM.
This is an appeal from an order requiring Dade County to pay the costs of publication, which are required under § 62.031 (6), Fla.Stat. F.S.A.
The appellant contends that the court was in error in ruling, as a matter of law, that § 57.081, Fla.Stat. F.S.A. (1971) required the County to pay the cost of publication for indigent parents who wished to change the names of their minor children, when they could not obtain personal service of process upon the missing parent.
We reverse upon the authority of Grissom v. Dade County, Fla.App.1973, 279 So.2d 899, and authorities cited therein,1 and the matter is returned to the trial court for further proceedings not inconsistent herewith.
Reversed and remanded, with directions.

. It is noted that Grissom v. Dade. County, supra, was decided subsequent to the date of the order under review in this matter.